Opinion by
Judge Pryor:
The appellants obtained a judgment for their debts and costs and the only question presented in this court is as tó the power of the court below to subject under the attachment a debt of seventeen dollars garnished in the hands of the railroad company to the payment of that judgment. This court has no jurisdiction on account of the amount involved to pronounce on the questions made. Nor will jurisdiction be entertained because the appellee saw. proper to waive the question or for the reason that the appellants are made to pay the costs of the attachment.
Appeal dismissed for want of jurisdiction.